NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1




                  United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Argued March 1, 2017
                                Decided January 23, 2018

                                         Before

                           RICHARD A. POSNER, Circuit Judge*

                           DIANE S. SYKES, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 16-2176

UNITED STATES OF AMERICA,                         Appeal from the United States District
                 Plaintiff-Appellee,              Court for the Southern District of Indiana,
                                                  Indianapolis Division.
      v.
                                                  No. 1:14-CR-00177
SHANE SCHMUTTE,
             Defendant-Appellant.                 Sarah Evans Barker,
                                                  Judge.


                                       ORDER

       Defendant-appellant Shane Schmutte pled guilty to possessing a gun as a felon.
The district court found that Schmutte had at least three prior convictions for violent
felonies under the Armed Career Criminal Act and sentenced him to the mandatory
minimum of fifteen years in prison. See 18 U.S.C. § 924(e)(1). The issue in this appeal is
whether Schmutte’s prior Indiana conviction for Class B burglary should count as a

      * Circuit Judge Posner participated in the oral argument in this case but retired
on September 2, 2017 and did not participate in the decision of this appeal. The appeal
is being resolved by a quorum of the panel under 28 U.S.C. § 46(d).
No. 16-2176                                                                           Page 2

violent felony under the Act. To decide this issue, we must apply the categorical method;
the details of Schmutte’s actual crime do not matter. See, e.g., Mathis v. United States, 136
S. Ct. 2243 (2016).

        Class B burglary under Indiana law at the time Schmutte was convicted in 2002
required proof that he broke and entered the building or structure of another person with
intent to commit a felony in it, and either that he committed the crime while armed with
a deadly weapon or that the building or structure was a dwelling or a structure used for
religious worship. Ind. Code § 35-43-2-1(1) (2002) (Indiana recodified its criminal statutes
in 2014). The decisive issue is whether Class B burglary qualifies as “generic” burglary
under the Armed Career Criminal Act, as interpreted in Taylor v. United States, 495 U.S.
575 (1990). Taylor held that “generic” burglary is defined as “an unlawful or unprivileged
entry into, or remaining in, a building or other structure, with intent to commit a crime.”
495 U.S. at 598.

        We recently held that a conviction for Indiana Class B burglary is categorically a
violent felony for purposes of the Armed Career Criminal Act. United States v. Foster, 877
F.3d 343 (7th Cir. 2017). Foster in turn followed United States v. Perry, 862 F.3d 620 (7th
Cir. 2017), in which we held that the lesser included offense of Class C burglary under
Indiana law also qualifies as a violent felony under the Act. The holding and reasoning
of Foster apply to appellant Schmutte in this case. He qualifies as an armed career criminal
under the act, and the district court properly imposed the mandatory minimum sentence.
The judgment of the district court is therefore

                                                                               AFFIRMED.